J. H. Wilson died on the 27th day of October, 1925, leaving a will, which he executed on the 11th day of April, 1925. At the time of his death the assets of his estate consisted of cash on deposit in Anniston National Bank, $56; cash in checking account at First National Bank of Anniston, $430.55; cash deposited in the First National Bank of Anniston, evidenced by certificates of deposit, $6,202.66, and certain described real estate, consisting of city and urban and farm property. The $6,202.66 in the First National Bank of Anniston was evidenced by two certificates of deposit, one for $5,202.60 dated April 16, 1925, and the other for $1,000 dated April 27, 1925. It is admitted by the appellee that these certificates were "in the general form shown by Exhibit C to the bill of complaint," to wit:
                          "First National Bank.
"$ __________.          Anniston, Ala., __________, 192_.
"__________has deposited in this bank __________ dollars, payable to the order of __________ on return of this certificate properly indorsed __________ months after date with interest at __________ per cent. per annum for the time specified only.
"No. __________.                     [Signed].__________.
"Thirty days' notice required before withdrawal."
The first paragraph of the will is in the following words:
"I have given to my wife, Laura Lee Wilson, a check on the First National Bank of Anniston, Alabama, for three thousand dollars, payable at my death. It is my will that she shall receive from my estate the said sum of three thousand dollars, to be paid by the collection of said check, or if for any reason the said check should not be collectible, then the said sum of three thousand dollars shall be paid her by my executor out of any property belonging to my estate. I also will to my said wife all other personal property of which I may die *Page 687 
seised and possessed, except any notes and mortgages that maybe payable to me."
In the second paragraph are the following directions:
"I direct that my executor hereinafter named shall sell of [off] my real estate for cash, at public or private sale, and that he collect all notes and mortgages that may be due me, and after the payment of any debts that I may owe at the time of my death, the proceeds of my real estate and all of said notes andmortgages shall be by my executor distributed equally among my children, share and share alike," etc.
After the death of the testator the will was duly admitted to probate, and the bill in this case was filed by C. E. Wilson, one of the legatees, to remove the administration into the circuit court on the equity side, for further administration, and for a construction of the will.
The contention of the complaint is that said certificates of deposit are within the contemplation and meaning of the will, "notes," and were by the exception to the first paragraph of the will, above quoted, excluded from the bequest to Laura Lee Wilson, and reserved subject to the payment of debts, as a part of the residuary estate for distribution among the children of the testator under paragraph 2 of the will. The circuit court was of opinion that this contention was not sustained, that these certificates were personal property, passing to the widow, and so decreed, and from that decree this appeal is prosecuted.
After due consideration we are of opinion that the decree of the circuit court properly and correctly construed the will and should be affirmed. The agreed statement of facts shows that the certificates of deposit in question were issued after the execution of the will; that the check mentioned in paragraph I of the will had not been paid, and that the chose in action and real estate enumerated in paragraph 4 of the answer of Laura Lee Wilson constituted all the assets of the testator's estate at the time of his death. There is but little, if anything, in these extrinsic facts that sheds light on the intention of the testator, in the use of the language:
"I also will to my said wife all other personal property of which I may die seised and possessed, except any notes and mortgages that may be payable to me."
To use the language of one of our early decisions:
"The exposition of wills has always been governed by the intention of the testator. He, not being supposed to be acquainted with legal form and language, a greater latitude of construction is permitted, to leave to every one the power to make his own will in his own way. It is emphatically said, that intention is the polar star in the direction of devises. * * * The words of a will are the means from which to collect the intention; and to arrive at this, the law neither requires nor expects technical words." Scott v. Nelson, 3 Port. 452, 29 Am. Dec. 266; Castleberry v. Stringer, 176 Ala. 250, 57 So. 849; Ralls v. Johnston, 200 Ala. 178, 75 So. 926.
One of the cardinal rules of construction — the rule of common sense — is that:
"The words used by a testator are to be understood in their ordinary sense, unless a different meaning is indicated by the context, or by the circumstances of the case. The natural sense in which words are used, as it appears from judicial inspection, prevails over punctuation and capitals, and punctuation must give way whenever it interferes with the proper and reasonable construction of a will. If words have a primary and secondary meaning they will be construed according to their primary signification, unless an intention to use them in some other sense manifestly appears. When, however, the primary sense would destroy the sense of the will resort may be had to the secondary meaning." 28 Rawle C. L. 223, § 184; Baker v. Baker, 182 Ala. 194, 202, 62 So. 284; Gray v. Francis, 139 Va. 350,  124 S.E. 446; Gildersleeve v. Lee, 100 Or. 578,198 P. 246, 36 A.L.R. 1166.
While our decisions which are in accord with the weight of authority sustain the contention of the appellant that a certificate of deposit, such as are here involved, possesses the essential elements — an acknowledgment of a present debt and a promise to pay — of a promissory note, and are in legal effect such (Renfro v. Merchants' and Mechanics' Bank, 83 Ala. 425,3 So. 776; Elmore County Bank v. Avant, 189 Ala. 418,66 So. 509; First National Bank of Abbeville v. Capps, 208 Ala. 235,94 So. 112; 3 Rawle C. L. 573, § 202, and authorities cited in note 10) yet, we cannot agree that the term "notes," when used in its primary sense, or in common parlance, the sense in which it was used in the will, embraced certificates evidencing the deposit of money in the bank. "A deposit" in the bank "is a transaction peculiar to the banking business, and one that the courts should recognize and deal with according to commercial usage and understanding" (Elliott v. Capital City State Bank,128 Iowa, 275, 103 N.W. 777, 1 L.R.A. [N. S.] 1130, 111 Am. St. Rep. 198; Tobias v. Morris, 126 Ala. 535, 28 So. 517, 1 L.R.A. [N. S.] 1130; 3 Rawle C. L. 573, § 202), and for all practical purposes represents money in hand, "even though it be represented by short-time certificates, bearing interest" (In re Johnston's Estate, 190 Iowa, 679, 180 N.W. 740).
Certainly, in common usage and understanding, a certificate of deposit is not regarded as a promissory note, though in legal effect it is. On the other hand, the term "personal property" in common parlance includes chose in action. Boyd v. Selma, 96 Ala. 144, 11 So. 393, 16 L.R.A. 729; Enzor 
McNeill v. Hurt, 76 Ala. 595.
We are therefore of the opinion that the deposit made by the testator, and for which the certificates were issued, was intended to meet the payment of the check for $3,000, and that it was his intention to bequeath to his *Page 688 
wife what remained after paying the check, as personal property.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.